EXHIBIT 10.2
Amendment to the
BancorpSouth, Inc. Long-Term Equity Incentive Plan
     This Amendment (the “Amendment”) to the BancorpSouth, Inc. Long-Term Equity
Incentive Plan (the “Plan”) is made by BancorpSouth, Inc. (the “Company”).
Recitals:
     WHEREAS, the Company has submitted a proposed amendment and restatement of
the BancorpSouth, Inc. 1994 Stock Incentive Plan in the form of the Plan for
approval by its shareholders at its annual meeting of shareholders that is
scheduled for April 27, 2011;
     WHEREAS, the Company’s Board of Directors (the “Board”) has determined it
to be in the best interest of the Company and its shareholders to amend the
Plan, in accordance with recommendations of Institutional Shareholder Services,
so that the vesting of awards under the Plan will not occur until the
consummation of a transaction that would result in a change in control of the
Company; and
     WHEREAS, pursuant to Section 10.6 of the Plan, the Board is authorized to
amend the Plan in accordance with the terms of this Amendment without
shareholder approval;
     NOW, THEREFORE, pursuant to the authorization of the Board by consent
action taken on April 8, 2011, to be effective upon the approval of the Plan at
its 2011 annual meeting of shareholders, the Plan is hereby amended by restating
the definitions of “Change in Control” in Sections 8.3(a)(3) and 8.3(a)(4) of
the Plan as follows:
     (3) the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which results in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) more than 65% of the total
voting power represented by the Voting Securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
     (4) the complete liquidation of the Company or the sale or disposition by
the Company of all or substantially all of its assets.
     Except as amended hereby, all terms and provisions of the Plan shall remain
in full force and effect. In the event of a conflict between the provisions of
the Plan and this Amendment, the provisions of this Amendment shall control.
     IN WITNESS WHEREOF, the undersigned officer of the Company has executed
this amendment on April ___, 2011.

              BancorpSouth, Inc.
 
       
 
  By:    
 
       
 
       
 
  Its:    
 
       

 